PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Cooper Legal Group LLC
1388 Ridge Road, Unit 1
Hinckley OH  44233




In re Application of Jones et al. 
Application No.: 16/283,808
Filed: February 24, 2019
Attorney Docket No.: CB012-02-USI
For:  COMPOSITE TRANSPARENT CONDUCTORS AND METHODS OF FORMING THE SAME
:::::::


DECISION ON PETITION
UNDER
37 CFR § 1.181




This is a decision on the petition under 37 C.F.R. § 1.181, filed on July 20, 2021, requesting withdrawal of the requirement for restriction dated December 28, 2020.  The petition is being treated as a petition under 37 CFR 1.144.

The petition is GRANTED.

A review of the restriction requirement mailed on December 28, 2020, indicated that the following restriction requirement was made between two (2) related products:

Invention I: Claims 1 and 6-17, drawn to a composite transparent conductor comprising a second conductive medium having a different mesh size than a first medium, classified in HO1L 29/413.

Invention II: Claims 19-21, drawn to a composite transparent conductor comprising a second type of nanostructures having a different weight than a first type, classified in HO1L 51/444.

On February 17, 2021, petitioner filed a response and elected Group 1, claims 1 and 6-17 with traverse.  Petitioner asserted that Groups I and II are not mutually exclusive and requested claims 19-21 to be rejoined.  The restriction was made final in an Office action mailed May 21, 2021.





MPEP § 806.05(j) states in pertinent part:

The related inventions are distinct if: 

(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.

A review of the restriction requirement dated December 28, 2020, and was made final on May 21, 2021, reveals that the examiner has not addressed the ground of traversal that a second conductive medium having a different mesh size than a first medium and a second type of nanostructures having a different weight than a first type are mutually exclusive as required under MPEP 806.05(j).  Therefore, the restriction requirement failed to show the distinctness between the Inventions I and II.

Accordingly, the petition is granted and the restriction requirement on December 28, 2020, is hereby withdrawn. Claims 1, 6-17, and 19-21 will be treated on the merits in the next Office action. 

The application is being forwarded to the examiner for further action on the merits consistent with this decision. No reply by the petitioner is required at this time.   

Any questions concerning this decision should be directed to Uyen-Chau N. Le, Supervisory Patent Examiner, at (571) 272-2397.



/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
_______________________
Tashiana R. Adams, Director
Technology Center 2800
Optics

TA/ul:sh